Case 1:19-cv-03569-MKB-VMS Document 1 Filed 06/17/19 Page 1 of 35 PageID #: 1



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------X
 JASON R. MENKES and CHRISTINA D. NENOV,

                                   Plaintiffs,                       Civil Action No.

                          V.

 BOARD OF MANAGERS OF 561 5TH STREET                                 COMPLAINT
 CONDOMINIUM, ALISON L. A VERA,
 RICHARD R. PURTICH, LEN PATTERSON
 SMALL, TRACY BRESLIN, KIRSTIN A.
 PURTICH, MELISSA W ACKS and LEN ROBERT
 SMALL, all individually and as members and/or
 agents of the Board of Managers of Defendant                        An ECF Case ·,
 561 5th Street Condominium,

                                  Defendants.
 ----------------------------------------------------------------X
         Plaintiffs Jason R. Menkes and Christina D. Nenov by their attorneys Pedowitz &

 Meister, LLP assert the following as their Complaint against Defendants:

                                  INTRODUCTORY STATEMENT

    1. This action is being brought because Defendants have unlawfully discriminated against

        Nenov by refusing to reasonably accommodate her disability. Defendants have mocked

        Nenov on account of her disability, made Plaintiffs unwelcome, and have treated Nenov

        in a disparaging manner because of, and in retaliation for, Plaintiffs' insistence that

        repairs need to be made because of the fact that the condition of the Building is unsafe

        and exacerbating her disabilities.

    2. This action has also been brought because Defendants fraudulently concealed from,

        and/or misrepresented to, Plaintiffs before they purchased Condominium Unit 2 in the

        building known by its street address of 561 5th Street, Brooklyn, NY (the "Building").

       Defendants' extreme neglect of, the substantial deterioration of, and the pervasive leaking

                                                     1
Case 1:19-cv-03569-MKB-VMS Document 1 Filed 06/17/19 Page 2 of 35 PageID #: 2



        problems of, the Building; as well as Defendants' unwillingness to thoroughly investigate

        and evaluate the need for and/or to make necessary repairs even at the risk of their

       personal safety; and Defendants' pattern of self-dealing. Following Plaintiffs' purchase

       Defendants continued with their self-dealing, selective enforcement of policies, bad faith,

       personal vendettas, hurtful mistreatment and their misrepresentations. Defendants have

       excluded Plaintiffs from conversations and decisions regarding the Building, have

       refused to attend to the Building's need for emergency repairs which has placed

       Plaintiffs, Defendants and the general public at personal physical risk, and made many

       decisions affecting the Building and its Unit owners without giving Plaintiffs a chance to

       be heard.

                                         NATURE OF ACTION

   3. This action is brought to remedy claims of disability discrimination, in violation of Title

       II of the Americans with Disabilities Act of 1990 (ADA), 42 USC § 12131 et. seq. (the

       "ADA"); the Fair Housing Act, 42 USC §3601 et. seq. (the "Act"); and the

       Administrative Code of the City of New York Secs. 8-101 et. seq. (the "City law"). It is

       also brought to obtain relief because of Defendants' Fraud, Breach of Contract, Waste

       and Breach of Fiduciary Duties.

   4. Plaintiffs seeks injunctive and declaratory relief, actual, compensatory, punitive damages,

      attorneys' fees, interest and other appropriate relief pursuant to Federal, State and City

      law.

                                  JURISDICTION AND VENUE

   5. Plaintiffs have complied fully with all prerequisites to jurisdiction in this Court under

      applicable law.



                                                2
Case 1:19-cv-03569-MKB-VMS Document 1 Filed 06/17/19 Page 3 of 35 PageID #: 3



    6. Jurisdiction of this Court is invoked pursuant to 28 U.S.C. Secs. 1331 and 1343; and by

       42 USC§ 12131 et. seq. and 42 U.S.C. §3601 et. seq. This Court has supplemental

       jurisdiction over Plaintiffs' City and common law claims.

    7. As the unlawful practices complained of herein occurred, and Defendants regularly do

       business within the Eastern District of New York, venue is proper in this District

       pursuant to 28 U.S.C. Secs. 1391(b) in that a substantial part of the events or omissions

       giving rise to the claim occurred in Kings County, NY, or a substantial part of property

       that is the subject of the action is situated in Kings County, NY.

                                              PARTIES

   8. Plaintiffs Jason R. Menkes ("Menkes") and Christina D. Nenov ("Nenov") were, and are,

       husband and wife and residents of New York City, NY. Nenov and Menkes are

       sometimes collectively referred to as "Plaintiffs" and individually by their last names.

   9. Defendant Board of Managers of 561 5th Street Condominium (the "Board") is the Board

       of Managers that operates and manages the Building. 561 5th Street Condominium (the

       Condominium") was duly organized and established under the Condominium Act of New

      York and the Board of Managers was created thereunder and pursuant to the Declaration

      which was duly filed with the City Register on February 2, 2004. The Condominium is

      comprised of the four (4) condominium Units in the Building each of which is owned as

      hereinafter provided together with the common and limited common elements

      appurtenant thereto.

   I 0. On information and belief, at all times material hereto all of the individual Defendants

      are, or have been, owners of Units in the Building and members of the Board, and/or its

      agents, and have participated in the running and/or maintenance of the Building.



                                                3
Case 1:19-cv-03569-MKB-VMS Document 1 Filed 06/17/19 Page 4 of 35 PageID #: 4



    11. Defendants Alison L. Avera ("Avera") and Tracy Breslin ("Breslin") are married and the

        owners of Unit 1. Defendants Richard R. Purtich ("Richard") and Kirstin A. Purtich,

        ("Kirstin") are respectively father and daughter and the owners of Unit 3. Defendant Len

       Patterson Small ("Len") is and at all times relevant hereto was President of the Board and

       has acted on behalf of the Board and individually. Len owns Unit 4 together with his

       father Defendant Len Robert Small ("Small"). Defendant Melissa Wacks ("Melissa") is

       the wife of Len and at all times material hereto has been an agent of, and acted on behalf

       of, the Board as well as individually.

                                        THE ALLEGATIONS

    12. Nenov is, and at all times material hereto was, a person with a disability within the

       meaning of the ADA, the Act and the City law.

   13. The Declaration of Condominium was duly recorded/filed on February 27, 2004 in the

       office of the City Register. The Declaration and the Bylaws authorize Units to be used

       by their owners "for any home occupation use permitted under applicable zoning law and

       ordinances, building code or other rules and regulations of governmental authorities

       havingjurisdiction." On information and belief, the owners ofUnits 1, 3 and 4

       periodically use their Units to do work in connection with their respective occupations.

   14. Prior to purchasing Unit 2 at the Building on December 19, 2018, Plaintiffs made efforts

       to ascertain information about the physical condition and operation of the Building and

       the Board.

   15. Prior to Plaintiffs' purchase of Unit 2, Len, as President of the Board, told Plaintiffs that

       the minutes of the meetings of the Board covering the period from December 2014 to

      June 2018 could not be found and, despite their request prior to their purchase he did not



                                                 4
Case 1:19-cv-03569-MKB-VMS Document 1 Filed 06/17/19 Page 5 of 35 PageID #: 5



        make available for Plaintiffs' review the minutes of any Board meetings that took place

        after June 2018.

    16. On October 25, 2018 Len wrote Plaintiffs' real estate lawyer saying "There were [Board]

       meetings, certainly, but either they [the minutes] were not logged, or I don't have access

       to them in my directory. We are meeting tomorrow, and I will see ifl can get access."

       Len provided no minutes to Plaintiffs before their purchase.

    17. Three months after their purchase, on March 6, 2019, Plaintiffs were first shown the

       minutes for the Board meeting in October 2018. They later received minutes for the

       meeting on March 6, 2019.

    18. The "missing" minutes were never, including to date, or made available to Plaintiffs for

       their review by Defendants.

   19. On information and belief, the minutes were not provided as a vehicle for Defendants

       concealing important information from Plaintiffs. Plaintiffs would not have purchased

       Unit 2 had they known of the actual decrepit condition of the Building or that Defendants

       engaged in self-dealing, selective enforcement, bad faith, or that they do not like owners

       who ask for accommodations for their disabilities.

   20. Prior to their purchase of Unit 2 Plaintiffs made written and oral requests of Defendants

       for information regarding the condition of the Building, including but not limited to

       information regarding the existence of present, and proximately close in time past, water

       leaks into the Building.

   21. Neither the Board, nor the Defendants, nor the Board' s attorney, disclosed to Plaintiffs

      before their purchase that there had been problems with water leaks that had occurred or

      that were ongoing in the Building other than for Len to orally say words to the effect that



                                                5
Case 1:19-cv-03569-MKB-VMS Document 1 Filed 06/17/19 Page 6 of 35 PageID #: 6



       there had been leaks in the past but he believed they were resolved. The Board' s

       attorney, Ruth Kalbitzer ("Kalbitzer"), is a lawyer employed by Len' s father-in-law's law

       firm, and is the person who told Len how to respond to the written questions posed by

       Plaintiffs' real estate lawyer for information about the condition of the Building.

    22. The aforesaid failure to disclose was intentionally and/or negligently made by Defendants

       to Plaintiffs in breach of Defendants' obligations to prospective purchasers and with the

       intent of misleading and/or recklessly causing injury/damage to Plaintiffs. Plaintiffs were

       not even told about the bursting of a pipe in Unit 1 that had taken place in or around

       October 2018.

   23. On information and belief in the months before Plaintiffs closed on their purchase of Unit

       2, there was a leak from the roof above Unit 4 that was not repaired and neither the

       owners nor occupant of Unit 4, nor any of the other Defendants, told Plaintiffs about that

       leak.

   24. An inspection of Unit 4 on May 6, 2019 disclosed a leak coming from the roof into the

       living room ceiling behind the kitchen. On information and belief that is the same leak as

       the one which preceded Plaintiffs' purchase of their Unit.

   25. Prior to purchasing their Unit, Defendants did not tell Plaintiffs that no action would be

       taken to stop Len and Melissa of Unit 4 from storing their belongings in the common

       stairway landings of the Building and the lobby. Storing things in the hallways and by

       the interior stairs of the Building is a violation of the Condominium's Declaration,

       Bylaws, the Rules and Regulations of the 561 5th Street Condominium and of the NYC

       Fire code.

   26. Additionally, Breslin and Avera have been allowed, improperly and in violation of



                                                6
Case 1:19-cv-03569-MKB-VMS Document 1 Filed 06/17/19 Page 7 of 35 PageID #: 7



        applicable Codes, to store their personal belongings in the common areas and in the

       storage closet under the stairs of the Cellar, and in a manner that dangerously blocks

       access to the boiler room, electrical meters, ladder to the exterior and gas meters.

    27. Prior to Plaintiffs purchasing their Unit, Defendants did not tell them that a prior owner

       of Unit 1 had done work on its cellar level - creating new rooms, adding partitions, large

       closet, and adding a bathtub with shower thereby converting a powder room to a full

       bathroom - all of which was, and is, out of compliance with applicable NYC building

       codes and is work for which plans should have been filed and approved but were not and

       which remain in violation of the Bylaws and the NYC Dept. of Buildings code. The

       Offering Plan even says that "Purchaser of the duplex unit 1 should note that the cellar

       space (a portion of the duplex) may not be used as residential space."

   28. Shortly after purchasing Unit 2, Plaintiffs discovered that water was leaking into Unit 2

       through the walls around one of the windows and the wall outside of and around the

       closet in the master bedroom.

   29. Immediately after Plaintiffs purchased their Unit, they told Len, and then Avera, that

       there was water leaking into their Unit. Avera and Len encouraged Plaintiffs to obtain

       estimates from contractors to fix the problem so the Board could vote on it.

   30. On several occasions after that, and despite virtually nothing having been said about it to

       Plaintiffs prior to their purchase, Avera said that she remembered the prior owners of

       Unit 2 saying they had experienced a lot of problems with their apartment and master

       bedroom which, given the context, was interpreted to mean with respect to water leaks.

   31. In response to Len and Avera's encouragement Nenov took contractors through their Unit

      and to see the exterior of the Building so that the necessary repair work could be



                                                 7
Case 1:19-cv-03569-MKB-VMS Document 1 Filed 06/17/19 Page 8 of 35 PageID #: 8



       detennined, and the cost itemized in a bid for presentation to the Board. These

       inspections were prerequisite to ascertaining the scope and nature of the repair work

       needed to safeguard Plaintiffs' Unit.

   32. Initially Defendants cooperated by giving access to the limited common areas so that the

       contractors and other professionals could observe the Building's walls, roof and drainage

       systems. However, at some point thereafter the Defendants made access unreasonably

       difficult and sometimes denying all access. The denials were and are in contravention of

       the Declaration of Condominium which provides that "Each Unit Owner shall have an

       easement in common with all other Unit Owners to use, maintain, repair, alter and

      replace all Common Elements located in any of the other Units or elsewhere on the

      property which serve his or her Unit."

   33. In late February 2019 Plaintiffs told Defendants that they wanted to have a Board

      meeting to review what they were learning and to make sure that they were doing things

      correctly with respect to working towards preparing to have the repair work done.

      Defendants continued to encourage Plaintiffs to get bids for the work and Plaintiffs said

      they would.

   34. Early on Avera indicated that despite her indications to the contrary, she was not

      particularly open to learning about or fixing the problems. For example, on several

      occasions Avera undennined Nenov by, in the presence ofNenov, telling the contractors

      she was taking around the Building, words to the effect of "that a little repainting was all

      that needed to be done".

   35. Avera's words made it appear that all of the Unit Owners were not committed to doing

      the necessary work. Neither Avera nor any of the other Defendants asked the contractors



                                                8
Case 1:19-cv-03569-MKB-VMS Document 1 Filed 06/17/19 Page 9 of 35 PageID #: 9



       Nenov brought to the Building why they were recommending what they did or why a

       more limited scope of work would not be sufficient.

    36. Plaintiffs were told that the Board meeting would only last for 45 minutes. When they

       asked to have it extended because the repair work, and disability accommodation requests

       needed to be addressed, Plaintiffs were told to prioritize what was important to them

       because not everything could be discussed. Breslin even modified the agenda after the

       meeting had started to add information about their having FIOS. Getting FIOS involved

       drilling through the exterior walls but that was not disclosed during the Board meeting.

   37. On March 4 th Avera said, "Christina ... we want to prioritize the items that will help

       expedite getting your apartment move-in ready." The word "prioritize" became the word

       of choice that was used by Defendants as a euphemism for putting off and effectively

       silencing what Plaintiffs needed - whether it was the disability accommodations, or

       repairing the Building. Decisions that individual Defendants wanted addressed were

       promptly taken care of.

   38. By their actions and words at and before the March 6th Board meeting Defendants made it

       clear that they did not share, or credit, the importance given by Plaintiffs to stopping the

       leaks into Unit 2, examining the causes for the leaking, repairing the Building or

       providing accommodations for Nenov's disability. At the March 6th meeting Len and

       Avera announced that the Board's attorney, Ruth Kalbitzer, had been hired to help Len

      answer the questionnaire about the Building's condition that was sent to Plaintiffs before

       their purchase.

   39. During a March 25, 2019 phone call, Nenov spoke with Defendant Richard who said that

      he could not have construction done within the upcoming weeks because his daughter



                                                 9
Case 1:19-cv-03569-MKB-VMS Document 1 Filed 06/17/19 Page 10 of 35 PageID #: 10



        was going to be traveling out of town.
                                                                                           th
     40. Nenov sent the first bid she obtained from a contractor to Defendants on March 26 and

        Avera wrote the Board two days later acknowledging receipt of the bid and saying

            We need to schedule a condo meeting as soon as possible to
            begin to discuss the following:

           1. Review the list of issues and decide which we want to
              address, delay, or not do. We can set up a folder in google
              docs where we can create a list of issues and store related
              documentation.
           2. For the issues we choose to address and prioritize, discuss
              the options to address those issues. Determine our
              preferred course of action or identify next steps where
              additional information is required to make a decision.
           3. Select contractor(s) where we feel sufficiently competitive
              bids are available. Develop a plan for getting more bids
              where necessary.
           4. Determine the financial responsibilities of the condo
              association.

    41. On April 1, 2019 Len scheduled a Board meeting for April I I th• The same day Len told

        Plaintiffs that the Board's attorney would be attending the Board meeting "to help out

        with all of our questions".

    42. Plaintiffs were not consulted about having an attorney to represent the condominium and

        attend the meeting. Nenov promptly wrote back asking Len why there was going to be

        an attorney, who was going to pay the attorney and how much was the cost. On April 2,

        Len responded saying

               I have suggested Ruth [the attorney] attend on behalf of the
               Condo. We are entering new territory in terms of
               responsibility and costs; after the last meeting, I received
               many questions, and a majority requested legal advice to
               interpret the condo bylaws and guide decision-making. I
               want to be in agreement in all ways as we proceed. The
               retainer fee is $350/hour and would be paid out of the
               Condo association to avoid any potential conflict of interest
               by any unit owner.


                                                 10
Case 1:19-cv-03569-MKB-VMS Document 1 Filed 06/17/19 Page 11 of 35 PageID #: 11




     43. Plaintiffs were not told who the "majority" was that requested legal advice. They were

        not consulted or told that anyone wanted to have a lawyer at the meeting. Plaintiffs were

        not told what potential "conflict of interest" Len was referring to in his April 2 email.

        And, Plaintiffs were not told that the attorney actually represented Defendants in

        opposition to Plaintiffs.

    44. Plaintiffs were not told that the chosen lawyer, Kalbitzer, is an associate at and an

        employee of Defendant Melissa's father's law firm. The foregoing evidenced the

        continuing pattern of Defendants excluding Plaintiffs from the operation of the Building

        and running of Defendant Board.

    45. On April 2nd Plaintiffs expressed their upset and frustration at being excluded from the

        discussion and decision-making process that led to inviting a lawyer to the meeting.

        Plaintiffs advised that they would "appreciate that this sort of proposal and debate of

        financial decisions (ie. hiring of the condo lawyer) be made during public

        conversations/meetings and that they are not assumed for or partaken in private, etc.".

    46. In a continued effort to get the needed work attended to, Nenov wrote to Len on April 2

        expressing her understanding of emotions but pointing out the need to make the repairs

        by saying, inter alia, that

               . .. there is a very real need to take remedial steps in an
               effort to preserve the building and protect the owners from
               further damage. I am hoping that by promptly acting
               together that these obstacles can be overcome to the
               betterment of all.

    47. On April 3, in preparation for the upcoming Board meeting Len sent an email to Plaintiff,

        again pointing out the need to "prioritize":

               Hi Christina and Jason,


                                                 11
Case 1:19-cv-03569-MKB-VMS Document 1 Filed 06/17/19 Page 12 of 35 PageID #: 12




                There is little doubt that there are issues in all of the areas
                you've outlined. I've seen some in person myself, and
                you've photographed everything you have been able to in
                great detail. .... If you are having another contractor
                through on Thursday, perhaps some Condo members can
                join you if they are available.

                To be clear, the mission of this meeting is more about
                protocol:

                1. Clarity: itemizing all the areas and issues.

                2. Policy: Getting a full agreement of the Condo's
                responsibilities.

                3. Actionable items: What are the *most essential steps we
                can get moving?

     48. In April 2019, Plaintiffs retained counsel because Defendants' actions evidenced that the

        "Board's attorney" did not represent Plaintiffs. After Plaintiffs' attorney contacted

        Kalbitzer, on April 9, 2019 Len "paused" the scheduled April 11 th Board meeting.

    49. On December 18, 2018, the same day Plaintiffs purchased Unit 2, Nenov told Len that

        she is a disabled person. Three days later she told the same thing to Avera, in the same

        week she told Kirstin, and she also wrote to each Unit in the Building saying that she was

        disabled and had need of certain reasonable accommodations and "hoped they would be

        welcoming and inclusive".

    50. At various times thereafter Nenov requested reasonable accommodations be made in the

        form of placing handrails on the Building's entry stairway, taking obstructions off of the

        Building' s entry stairway, moving things from the utility room because they blocked her

        access to the boiler room and making the ladders that goes from the street into the

       basement and from the 4 th floor to the roof safer for someone with a disability like

       Nenov.


                                                  12
Case 1:19-cv-03569-MKB-VMS Document 1 Filed 06/17/19 Page 13 of 35 PageID #: 13



     51. Whenever the matter of making accommodations was raised, Plaintiffs were told to

         prioritize their "asks" because the addressing of requested accommodations would delay

         their ability to move into the Building.

     52. After Nenov explained to Defendants that she needs a railing added to the outside

        Building stairway to accommodate her disability, Defendants responded by placing

        flowerpots on one side of each step of the first flight of the outside stairway and on the

        landing at the top of that first flight. Nenov emailed Len, president of the Board, that the

        flowerpots, and a very large broken pot, constituted a danger to her and asked to have

        them removed. Len did not respond to Plaintiff's email.

     53. Defendants then moved them to the second flight of stairs of the outside stairway where

        they again constituted a danger to her. Thereafter the flowerpots were relocated to be on

        the hatch cover and thereby obstructing the only public entrance to the Building's cellar

        utility room.

    54. To date, each of the requests for accommodations (other than finally taking the many

        flowerpots off the outside stairs of the Building) have not been acted upon by

        Defendants.

    55. Nenov's requests for accommodations have been ridiculed by Defendants as being

        unnecessary and not a Building priority, Plaintiffs' requests have been ignored and/or not

        acknowledged, and Defendants have not participated in an interactive process with

        respect to Nenov's requests.

    56. Defendants Breslin and Avera cancelled Nenov's ability to use the alternate access to the

       Building's cellar, which is used by the other Defendants, and which requires going

       through Unit 1. Melissa and Len also cancelled Nenov's ability to use the alternate



                                                    13
Case 1:19-cv-03569-MKB-VMS Document 1 Filed 06/17/19 Page 14 of 35 PageID #: 14



        access to the roof by going through Unit 4. The other Defendants have not asked Breslin

        and Avera, or asked Len and Melissa, to restore their respective means of access to

        Nenov as a reasonable accommodation.

     57. The air quality in Unit 2 is poor and causes those in Unit 2 to get headaches and a

        burning sensation in the throat. Nenov's physician instructed Plaintiffs not to spend too

        much time in Unit 2 until the air quality is improved. Plaintiffs told Defendants what

        their doctor said but Defendants have taken no action to improve the air quality or find

        out the cause for the problem. In fact, when Plaintiffs tried to have experts ascertain the

        causes for the air quality issue Defendants blocked their access.

    58. The contractors Nenov took through Unit 2 to get bids for work on the Building told

        Nenov that Unit 2 should be tested for mold. At least two contractors, whose bids had

        been given to Defendants, also said that the services of an engineer and of an architect

        should be employed in order to plan the necessary Building repairs. Defendants have

        failed and refused to hire an architect or engineer.

    59. The two attorneys spoke and agreed that a licensed professional engineer, and not a

        building inspector who was not an engineer, should be hired by the Building so that its

        water leak problem could be fully evaluated and a plan for rectifying it could be set forth

        and agreed to.

    60. The two attorneys agreed that each would come up with proposed engineers so that one

       could be selected from among them. A proposed engineer and the terms for his services

       was put forward by Plaintiffs on April 25th prior to the agreed deadline. Kalbitzer said

       that additional time was needed by Defendants for them to nominate an engineer.

    61. When Defendants finally proposed someone after the original deadline for doing so,



                                                 14
Case 1:19-cv-03569-MKB-VMS Document 1 Filed 06/17/19 Page 15 of 35 PageID #: 15



        Kalbitzer said that the person was an engineer. After being told by Plaintiffs' attorney

        that the person nominated by Defendants was in fact not an engineer, Kalbitzer said that

        the Defendants did not want to use Plaintiffs' proposed engineer because they did not feel

        that his credentials were suitable and instead wanted to use a building inspector who has

        no professional engineering degree and who would be less expensive.

     62. Defendants refused to use a professional engineer and the Board hired a regular building

        inspector to do the inspection. As part of their escalating pattern of excluding and

        belittling Nenov, Nenov was prohibited from participating in/attending the inspection and

        was also told that she could not even be in her own Unit when it was being inspected. By

        contrast, Avera was preferentially designated by Defendants to participate in the

        inspection and to be in Plaintiffs' Unit while Nenov could not be in her home when it was

        being inspected.

    63. On information and belief at the time of the aforesaid inspection Avera already knew that

        she planned to list Unit 1 for sale and that information was kept hidden from and not

        provided to Plaintiffs. By personally participating in the inspection, without disclosing

        her intentions, Avera was able to "innocently" deflect the inspector and to cause the

        inspector to minimize the severity/meaning of his observations.

    64. The report by the building inspector nominated by Defendants, dated May 6th , was not as

        thorough as, and did not bring to bear the knowledge, that would have resulted from

        having had an engineer do the inspection. Among other things, the inspector noted that

        the decks appurtenant to Units 3 and 4 improperly rested on the roof (something that can

        cause leaking). However, he did not and could not determine the condition of the roofs

       under them or the fact that the poor installation or workmanship of the deck appurtenant



                                                15
Case 1:19-cv-03569-MKB-VMS Document 1 Filed 06/17/19 Page 16 of 35 PageID #: 16



        to Unit 3 had caused, and was continuing to cause, dangerous structural damage to the

        Building.

     65. Plaintiffs retained a Certified Industrial Hygienist ("CIH") to inspect Unit 2 and the

        Building in order to ascertain the existence/scope and source of any leaking,

        mold/environmental problem and related health issues. The need for the CIH inspection

        was told to Defendants as was the fact that access to certain Building common, and

        limited common, areas had been requested by the CIH in order to do a comprehensive

        job.

     66. On two separate occasions, and despite advance permission having been duly requested

        by Plaintiffs, Defendants Kirsten and Richard and Avera and Breslin unconditionally

        denied Plaintiffs' requests for access so that Nenov could take the CIH through the

        Building's limited common areas in order for the roof, decks, walls and parapets to be

        examined for the cause ofleaking .

    67. Plaintiffs engaged a structural engineer to inspect Unit 2 and the Building to determine

        how the water leaks into the Building should be resolved. The person selected by

        Plaintiffs is a licensed engineer and a licensed architect (the "Engineer"). Plaintiffs told

        Defendants why the inspection was needed and of the fact that access to certain Building

        limited common areas was needed by the Engineer in order to properly do his job.

    68. Defendants, by their individual attorney, gave limited approval to Plaintiffs' request and

       took the opportunity in an email to Plaintiffs' counsel, which was copied to Defendants

       Avera, Breslin, Richard, Kirstin, Melissa and Len, to threaten, mock, insult and humiliate

       Nenov by saying

               Given your advice this morning of your clients [Protected Health
               Information redacted] and [Protected Health Information redacted]


                                                 16
Case 1:19-cv-03569-MKB-VMS Document 1 Filed 06/17/19 Page 17 of 35 PageID #: 17



                disability, please understand that the unit owners who I represent
                do not consider it safe for her to accompany the engineer and
                architect. Therefore, it is requested that the professionals perform
                their inspections without "assistance" from your client. If she
                attends the inspection contrary to my caution, her activity of
                walking and crawling around and climbing on the building will be
                duly noted.

     69. Defendants conditioned their approval of Plaintiffs' request for the Engineer's inspection:

        (a) on Nenov agreeing not to be in the presence of the Engineer while the inspection was

        being conducted; (b) on Defendants being given an indemnity from Plaintiffs and the

        Engineer against damage/injury; (c) on Plaintiffs agreeing to give Defendants a copy of

        the Engineer's report without charge to Defendants; and, (d) on Plaintiffs confirming that

        the cost of the Engineer was that of Plaintiffs and not of the Defendants.

    70. Defendant Melissa lives in Unit 4 and was the person designated by the Board to take

        Plaintiffs' Engineer and Menkes on the inspection. She could have easily allowed

        Nenov, the Engineer and Menkes to use the interior stairs in her Unit in order to access

        the roof, as had previously allowed in past inspections, but did not. The Engineer and

        Menkes were made to access the roof by climbing up a ladder while Melissa walked up

        her interior stairs that were feet away in her Unit.

    71. To Plaintiffs' knowledge such conditions were never placed on any of the Defendants

        who wanted to take a professional through the Building for an inspection and/or repair of

        the Building or any part of it. The conditions imposed on Plaintiffs were in retaliation for

        Plaintiffs having told Defendants that they were contemplating suit because of how

        Plaintiffs were being treated.

    72. The Engineer conducted his inspection on May 24, 2019. Following it he told Plaintiffs

        that his inspection disclosed a combination of circumstances that call for immediate



                                                  17
Case 1:19-cv-03569-MKB-VMS Document 1 Filed 06/17/19 Page 18 of 35 PageID #: 18



        corrective action in order to protect the Building and the people in it. According to the

        Engineer, the "Property/space [is] uninhabitable". It is also his professional opinion that

        the deck appurtenant to Unit 3 was improperly installed, has caused and is causing

        serious damage to the Building's walls and that as a result the Building is, inter alia, in

        danger of collapse. A copy of the Engineer's report, dated June 13, 2019, is attached and

        incorporated herein as Exhibit "1 ".

     73. According to the Engineer, additional specialized inspections should immediately be

        conducted in order to render a full forensic analysis, to plan the emergency and other

        remedial work that needs to be done, to file plans, obtain pennits and to then schedule

        and oversee the remedial work.

    74. The atmosphere in the Building is hostile towards Plaintiffs. Avera has expressed direct

        hostility towards Nenov and told Nenov that the Defendants do not approve of Plaintiffs

        or the way that Plaintiffs are advocating the need for the Defendants to make repairs and

        implement reasonable accommodations. Among other words said by Avera to Nenov as

        part of her effort to demean and humiliate Nenov are the following: "I nor anyone else in

        this building works for you", "I am a Harvard educated COO of a ten million dollar

        organization", "I understand how it is that you deal with issues like this", and "get out of

        my apartment."

    75. Defendants' hostility is, inter alia, reflected in the way that Plaintiffs are excluded from

        discussions regarding: the Building; the proposed sale of Unit 1; the hiring and use of

        counsel for the Board; deciding what and why things should be placed on the agendas for

        Board meetings; and in so many other ways.

    76. Amplifying Plaintiffs' feelings of exclusion and disapproval are the fact that when one or



                                                 18
Case 1:19-cv-03569-MKB-VMS Document 1 Filed 06/17/19 Page 19 of 35 PageID #: 19



        both Plaintiffs are personally encountered, Kirsten, Melissa, Breslin and Avera simply

        walk by them, barely acknowledge them and adopt expressions to the effect that their

        acknowledgements, or rare hellos to Plaintiffs, are unpleasant tasks that they are

        performing with displeasure.

     77. On the same day that Nenov submitted the first estimate for work to be done with an

        explanation and photos of the problems, Breslin retaliated against Plaintiffs by badgering

        Nenov for Plaintiffs to pay common charges that were lost by both the Building and the

        post office. At the time common charges were not due for another two weeks and the

        other owners were not being asked to pay early. Both Breslin and Avera asked Nenov to

        pay early. Breslin, an officer of the Building, stopped responding to Nenov and would

        not answer emails when being asked to explain why she told Nenov, multiple times, in

        email and in person, that Plaintiffs' checks had been cashed at a time when they had not

        been.

    78. Defendants sometimes do not respond to emails from Plaintiffs in a timely or friendly

        manner; or at all. Defendants avoid discussing Building business with Plaintiffs and

        make decisions about what should be done regarding the Building without conferring

        with Plaintiffs. On information and belief, Defendants are carrying out vendettas against

        Plaintiffs and are collectively making life miserable for them with the hope that they stop

        asking for repairs or accommodations or that self-dealing be stopped; or that Plaintiffs

        will sell their unit.

    79. By email dated May 21 from the attorney for the individual Unit owners, a "Board

        meeting [was] tentatively scheduled for May 30, 2019 at 5:30 PM at a place to be

       designated in NYC." He also said that his employee, Kalbitzer, would attend the



                                                19
Case 1:19-cv-03569-MKB-VMS Document 1 Filed 06/17/19 Page 20 of 35 PageID #: 20



        meeting. Board meetings, according to the Bylaws are to be scheduled by Board

        members. The attorney for the individual Unit owners, Len's father-in-law, said that he

        was being paid $1.00 to represent the unit owners thereby suggesting that he was doing a

        favor for his daughter, Melissa and his son-in-law.

     80. By email of May 29, 2019 Plaintiffs and Defendants were advised that the meeting would

        be held on May 30th at a specific date and time. An agenda that Plaintiffs played no role

        in preparing and instructions for how the meeting would be conducted were included in

        the email from the attorney for the individual defendants. Estimates for work to be done

        to the Building by contractors Defendants consulted were attached to the notice but none

        of the estimates Plaintiffs obtained were included.

    81. The email from Melissa's father also advised that his employee, Kalbitzer, would be

        present at the Board meeting as counsel for the Board. He saw no conflict in having him

        representing the individual Defendants in their dealings with Plaintiffs while his law

        associate and employee was supposedly representing the entire.Board (including

        Plaintiffs).

    82. Plaintiffs were excluded from any discussion about the agenda and were not asked about

       Defendants' plan to have an attorney for the Board at the meeting. The meeting notice

       did not provide the Bylaws required advance notice. It also sought to presume that an

       amendment to the Bylaws would be voted on though the text of the proposed amendment

       was not provided. By return email Plaintiffs' counsel advised Defendants that the

       Engineer had orally found the Building to be in danger of collapse.

    83. Despite work having been done in Units and with respect to the Building since the

       issuance of the Building's certificate of occupancy, on information and belief no permits



                                                20
Case 1:19-cv-03569-MKB-VMS Document 1 Filed 06/17/19 Page 21 of 35 PageID #: 21



        have been obtained from the Department of Buildings or Landmarks, and the emergency

        notices in the entry lobby have people who are no longer associated with the Building, for

        many years, listed as emergency contacts

     84. Defendants cannot be trusted to have a role in overseeing the work that the Building

        needs because of their history of indifference, ulterior motives to sell Unit 1, their lack of

        concern for the safety of the Building, their history of not obtaining proper legal work

        permits, their history of violations, their ongoing retaliation against Plaintiffs and their

        pronounced antipathy to taking corrective action. A receiver should be appointed at

        Defendants' expense to represent Defendants in planning and overseeing, together with

        Plaintiffs, the repair of the Building.

    85. On information and belief Defendants have not proposed or implemented, and do not

        have, a policy prohibiting disability discrimination.

    86. By email of May 29 Plaintiffs advised Defendants of the orally transmitted Engineer's

        findings "that the Building is in need of major repair, that the deck on Unit 3's terrace is

        poorly constructed/maintained and is causing critical damage to the Building's walls.

        [and] that in his opinion there is a danger of Building collapse."

    87. On information and belief Defendants are continuing their practice of ignoring and

        neglecting the condition of the Building notwithstanding Defendants having been told

        that it is in danger of collapse. To the best of Plaintiffs' knowledge, Defendants have not

        asked to communicate, and they have not communicated, with the Engineer and they

        have not sought to obtain the opinions of other professionals who have examined the

        Building with respect to whether the Building is in danger of collapse, and no

        arrangements have been made by Defendants to obtain a second engineering opinion in



                                                  21
Case 1:19-cv-03569-MKB-VMS Document 1 Filed 06/17/19 Page 22 of 35 PageID #: 22



        response to the findings of the Engineer.

     88. The owners of Unit 1 listed their Unit for sale in around mid-May 2019, and it is now

        believed to be under contract. On information and belief, they have not disclosed, and

        are not disclosing, to the potential purchasers full and accurate information about the

        unsafe conditions and water leaks in the Building, the violations of the NYC Building

        Code, Fuel Code, Fire Code and the Bylaws represented by the work that was done in

        their cellar space, Plaintiffs' requests for reasonable accommodations or the likelihood of

        litigation by Plaintiffs on account of everything alleged herein.

    89. If the Board does not provide true and accurate information to proposed purchasers about

        the matters raised in this Complaint Plaintiffs fear that the Board may be creating a

        liability for all Unit owners, including Plaintiffs, to the prospective purchasers of Unit 1.

    90. On information and belief, the Owners of Unit 1 and the other Defendants are

        cooperating, to the detriment of Plaintiffs, so that Unit 1 can be sold without prospective

        purchasers learning about the true scope of the problems affecting the Building.

        Defendants have refused to tell Plaintiffs whether questions have been put to the Board

        by the prospective purchaser regarding the Building's condition or if so, what the

        response was.

    91. It is and was a conflict of interest, and a form of self-dealing, for Len's father-in-law's

        law firm, by Kalbitzer, to represent the Board in its dealings with Plaintiffs at the expense

        of all the Unit owners including Plaintiffs; particularly when Len's father-in-law first

        appeared to take over as counsel for the Building and later said that he was representing

       the individual Defendants against Plaintiffs.

    92. The exclusion of Plaintiffs from participation in Board matters continues to date as



                                                 22
Case 1:19-cv-03569-MKB-VMS Document 1 Filed 06/17/19 Page 23 of 35 PageID #: 23



         demonstrated by the email Len sent to Plaintiffs on June 13, 2019 in response to one from

         Menkes asking about the upcoming Annual Meeting of the Condominium. In it Len

        makes frequent use of the word "We" when explaining why things are being done a

         certain way. Plaintiffs, who as owners are on the Board, were not consulted about any ,of

        the matters that Len refers to when using the word "We".

     93. The actions of the Board and of Defendants as set forth herein are the product of their bad

        faith, selective enforcement, self-dealing, and/or discrimination. The Board's exercise of

        discretion with respect to its various decisions and actions addressed herein, and such

        additional proofs as will be provided following discovery, were done in bad faith, using

        intentional dishonest judgment, and in breach of their fiduciary obligation to the common

        and general interests of the Board and its Unit owners, and by deliberately singling out

        Plaintiffs and Nenov for disparate treatment.

    94. By virtue of the foregoing Plaintiffs have been, and are, unable to move into their Unit.

        They cannot use it as their place of actual residence and their plan to use it as a home

        occupation use permitted under applicable zoning law and ordinances, building code or

        other rules and regulations of governmental authorities having jurisdiction, and to see

        prospective clients and business associates in Unit 2 are being frustrated. Plaintiffs' lives

        have been disrupted.

    95. Plaintiffs are suffering, and will continue to suffer, immediate and irreparable harm for

        which money damages are not sufficient. Plaintiffs have no adequate remedy at law.

       The issuance of temporary, preliminary and permanent injunctive relief is necessary and

       warranted.

                           FIRST CAUSE OF ACTION
            DISCRIMINATION IN VIOLATION OF TITLE III AMERICANS
          WITH DISABILITIES ACT OF 1990 (ADA), 42 U.S.C.S. §12181 ET. SEQ.

                                                 23
Case 1:19-cv-03569-MKB-VMS Document 1 Filed 06/17/19 Page 24 of 35 PageID #: 24




     96. Plaintiffs repeat paragraphs 1 through 95, inclusive, of this Complaint.

     97. Defendants and each of them discriminated against Nenov in violation of Title III

           of the Americans with Disabilities Act of 1990 (the "ADA"), 42 USC §12181 et. seq., as

           amended, on account of her disability by failing and refusing to provide necessary

           accommodations for N enov in the form of installing accessible ladders, and handrails,

           keeping the Building's stairways clear of obstacles, removing obstacles from the hatch

           and the shelf above it so that Nenov's access to the utility room is unimpaired and/or

           providing Nenov with an alternate accessible means of access to the cellar and/or the

           roof

    98. Defendants have also failed and refused to take any interim measures to assist Nenov

           and/or to repair the Building a prerequisite to remediating the air quality and moisture

        problems that affect Nenov because of her disability in violation of the Act.

    99. Defendants and each of them violated the ADA by failing to participate in an interactive

       process with Nenov.

    100.          Defendants and each of them retaliated against Nenov because of her disability in

       violation of the ADA.

    101.          By virtue of the foregoing Nenov has suffered and continues to suffer mental

       anguish, threat of physical danger, emotional distress, other compensable injuries and has

       been deprived of the full ability to use and enjoy her home Unit 2. Nenov should be

       awarded actual, compensatory and punitive damages as against Defendants.

    102.          Defendants should be made to be personally liable for any fines and the curing of

       any violations issued by any governmental agency with respect to the Building.

    103.          In addition, Plaintiffs should be granted temporary and permanent injunctive


                                                   24
Case 1:19-cv-03569-MKB-VMS Document 1 Filed 06/17/19 Page 25 of 35 PageID #: 25



           relief appointing a receiver to act for and in the place of Defendants, together with

           Plaintiffs, and to act together to immediately develop and implement a plan to restore the

        Building: so that it conforms to legal requirements, stops water from leaking into and

        damaging the Building, insures that the Building is not in danger of collapse, makes

        common areas accessible, and otherwise provides for Nenov to have equal services and

        safety in the Building.

     104.         Temporary and permanent injunctive relief in the form of an injunction directing

        Defendants, and each of them to immediately stop discriminating against Nenov because

        of her disability and to engage in an interactive process with Nenov regarding needed

        reasonable accommodations.

                                  SECOND CAUSE OF ACTION
                             DISCRIMINATION IN VIOLATION OF
                         THE FAIR HOUSING ACT, 42 USC §3601 ET. SEQ.

    105.          Plaintiffs repeat paragraphs 1 through 95, inclusive, of this Complaint.

    106.          Defendants and each of them discriminated against Nenov in violation of the Fair

        Housing Act, 42 USC §3601 et. seq. (the Act"), as amended, in that they have equally

        provided her with equal services or facilities and have denied Nenov the equal

       opportunity to use and enjoy the Building and her Unit on account of her disability.

    107.         Defendants failed and refused, and are continuing to fail and refuse, to provide

       necessary accommodations for Nenov in the form of installing modified ladders, and

       handrails, keeping the Building's stairways clear of obstacles, removing obstacles from

       the hatch and the window/ledge above it so that Nenov' s access to the utility room is

       unimpaired and/or providing Nenov with an alternate accessible means of access to the

       cellar and/or the roof.



                                                   25
Case 1:19-cv-03569-MKB-VMS Document 1 Filed 06/17/19 Page 26 of 35 PageID #: 26



     108.          Defendants have also failed and refused to take any interim measures to assist

           Nenov and/or to repair the Building and thereby remediate the air quality and moisture

           problems that affect Nenov because of her disability.

     I 09.         Defendants and each of them violated the Act by failing to participate in an

           interactive process with Nenov.

     I 10.        Defendants and each of them retaliated against Nenov because of her disability in

           violation of the Act.

     111.         By virtue of the foregoing N enov has suffered and continues to suffer mental

           anguish, emotional distress, other compensable injuries and has been deprived of the full

           ability to use and enjoy Unit 2. Nenov should be awarded actual, compensatory and

        punitive damages as against Defendants.

     112.         Defendants should be made to be personally liable for any fines and the curing of

        any violations issued by any governmental agency with respect to the Building.

    113.          Plaintiffs should be granted temporary and permanent injunctive relief appointing

        a receiver to act for and in the place of Defendants, together with Plaintiffs, and to act

        together to immediately develop and implement a plan to restore the Building: so that it

        conforms to legal requirements, stops water from leaking into and damaging the

        Building, insures that the Building is safe and not in danger of collapse, makes common

        areas accessible, and otherwise provides for Nenov to have equal services and safety in

        the Building.

    114.          Temporary and permanent injunctive relief in the form of an injunction directing

        Defendants, and each of them to immediately stop discriminating against Nenov because

        of her disability and to engage in an interactive process with Nenov regarding needed



                                                  26
Case 1:19-cv-03569-MKB-VMS Document 1 Filed 06/17/19 Page 27 of 35 PageID #: 27



           reasonable accommodations.

                                 AS A THIRD CAUSE OF ACTION
                             DISCRIMINATION UNDER THE CITY LAW

     115.         Plaintiffs repeat paragraphs 1 through 95, inclusive, of this Complaint.

     116.         Defendants and each of them discriminated against Nenov in violation of the

           Administrative Code of the City of New York Secs. 8-101 et seq. (the "City Law") in that

           they have not provided her with equal services or facilities and have denied Nenov the

           equal opportunity to use and enjoy the Building and her Unit on account of her disability.

     117.         Defendants failed and refused, and are continuing to fail and refuse, to provide

           necessary accommodations for Nenov in the form of installing modified ladders, and

           handrails, keeping the Building's stairways clear of obstacles, removing obstacles from

        the hatch and the window/ledge above it so that Nenov's access to the utility room is

        unimpaired and/or providing Nenov with an alternate accessible means of access to the

        cellar and/or the roof.

    118.          Defendants have also failed and refused to take any interim measures to assist

       Nenov and/or to repair the Building and thereby remediate the air quality and moisture

       problems that affect Nenov because of her disability.

    119.          Defendants and each of them violated the City Law by failing to participate in an

       interactive process with Nenov.

    120.         Defendants and each of them retaliated against Nenov because of her disability in

       violation of the City Law.

    121.         By virtue of the foregoing Nenov has suffered and continues to suffer mental

       anguish, threat of physical danger, emotional distress, other compensable injuries and has

       been deprived of the full ability to use and enjoy Unit 2. Nenov should be awarded


                                                  27
Case 1:19-cv-03569-MKB-VMS Document 1 Filed 06/17/19 Page 28 of 35 PageID #: 28



            actual, compensatory and punitive damages as against Defendants.

     122.          Defendants should be made to be personally liable for any fines and the curing of

            any violations issued by any governmental agency with respect to the Building.

     123.          Plaintiffs should be granted temporary and permanent injunctive relief appointing

           a receiver to act for and in the place of Defendants, together with Plaintiffs, and to act

           together to immediately develop and implement a plan to restore the Building: so that it

           conforms to legal requirements, stops water from leaking into and damaging the

           Building, insures that the Building is safe and not in danger of collapse, makes common

           areas accessible, and otherwise provides for Nenov to have equal services and safety in

        the Building.

     124.         Temporary and permanent injunctive relief in the form of an injunction directing

        Defendants, and each of them to immediately stop discriminating against Nenov because

        of her disability and to engage in an interactive process with Nenov regarding needed

        reasonable accommodations.

                                  AS A FOURTH CAUSE OF ACTION
                                            FRAUD

     125.         Plaintiffs repeat paragraphs 1 through 95, inclusive, of this Complaint.

    126.          Defendants deliberately, and with the intent to deceive Plaintiffs, withheld

        relevant decision-making information and documents from Plaintiffs with the reasonable

        understanding that by not revealing such Plaintiffs would rely on the absence of such

        information and thereby be induced to purchase Unit 2.

    127.          Following their purchase of Unit 2 Defendants deliberately, and with the full

        knowledge that their words and deeds were untrue, led Plaintiffs to understand and

        believe that Defendants were interested in finding out what, if anything, was wrong with


                                                    28
Case 1:19-cv-03569-MKB-VMS Document 1 Filed 06/17/19 Page 29 of 35 PageID #: 29



           the Building and with Unit 2 so that if there were any defects that needed repair they

           could be attended to.

     128.         Defendants have continually chosen to ignore, and not to learn about, repairs

           required by the Building and intended that Plaintiffs would rely on their words to the

           contrary, followed by their reluctance to do anything, and their ostracizing actions

           towards Plaintiffs so that Defendants would continue receive uninterrupted common

           charge payments from Plaintiffs, and continue to use common areas for their personal

           storage, and continue to use their grills on their decks/garden, Defendants could avoid

        making/paying for improvements to the Building, and with the intent that Plaintiffs lose

        interest and abandon their effort to make the Building safe, secure and environmentally

        sound and ultimately move out from the Building.

     129.         Defendants should be made to be personally liable for any fines and the curing of

        any violations issued by any governmental agency with respect to the Building.

    130.          By virtue of the foregoing Plaintiffs and each of them have suffered and continue

        to suffer mental anguish, emotional distress, an inability to occupy their new home, other

        compensable injuries, loss of the value of their investment including as well the loss of

        value of Unit 2 and has been deprived of the full ability to use and enjoy Unit 2.

        Plaintiffs should be awarded actual, special, compensatory and punitive damages as

        against Defendants and each of them, including the purchase price of Unit 2 as well.

                                    AS A FIFTH CAUSE OF ACTION
                                   BREACH OF FIDUCIARY DUTIES

    131.          Plaintiffs repeat paragraphs 1 through 95, inclusive, of this Complaint.

    132.         Defendants who are Board members and as owners in common of the

        Condominium and the Building together with Plaintiffs owe a fiduciary duty of care, duty


                                                   29
Case 1:19-cv-03569-MKB-VMS Document 1 Filed 06/17/19 Page 30 of 35 PageID #: 30



            of loyalty and duty of honesty to each other and to Plaintiffs.

     133.          Defendants have breached their fiduciary duties to Plaintiffs by willfully,

            unconscionably and in bad faith engaging in self-dealing, selective enforcement of the

            Declaration and the Bylaws, dishonesty to Plaintiffs and vendettas against them.

     134.          Defendants have given rights and allowed entitlements to some owners with

           respect to the Building's common elements, that are denied to, and are not consented to

           by, Plaintiffs in violation of the Condominium's controlling documents.

     135.          Defendants have ignored the fire safety and fuel code violations posed by the use

        of propane gas fed barbecue grills on patios (Unit 1) and roof terraces (unit 4) and have

        thereby both placed the health and safety of the owners, like Plaintiffs, in jeopardy and by

        allowing such conduct are consenting to breaches of their fiduciary duties to Plaintiffs.

     136.          Following Plaintiffs' purchase of Unit 2 Defendants hired a lawyer, Kalbitzer,

        who works for Len's father-in-law to represent them in their dealings with Plaintiffs, and

        Defendants plan to pay that lawyer out of the funds of the Condominium when Kalbitzer

        was in reality representing Defendants' and not the Board's interests.

     137.         Defendants are using, and have used, Len's father-in-law's law firm to represent

        them in their negotiations with Plaintiffs and for purposes of presenting and developing

        Defendants' positions and ideas in response to Plaintiffs. They have used that lawyer to

        advance the violative idea that Plaintiffs are not entitled to equal treatment under the

        Declaration and Bylaws·and that accommodations can be continually deferred.

    138.          Following Plaintiffs' purchase of Unit 2, Defendants separately hired Len's

        father-in-law to represent Defendants individually and notwithstanding his asserted

        position of being their individual representative Len's father-in-law has issued Board



                                                    30
Case 1:19-cv-03569-MKB-VMS Document 1 Filed 06/17/19 Page 31 of 35 PageID #: 31



            notices and made certain arrangements on behalf of the Board. As a result, Len's father-

           in-law is in actuality representing both the Board and the individual Defendants, no part

           of which has been consented to by Plaintiffs.

     139.          Defendants should be temporarily and permanently enjoined from engaging in

           such further self-dealing and breaches of fiduciary duties. Defendants should be made to

           be personally liable for any costs or fees charged or to be charged by Len's father-in-law

           or his associate/employee, Kalbitzer, for the period subsequent to Plaintiffs' purchase of

           Unit 2 and to reimburse the Building's general fund with any amounts previously used to

           pay said attorneys for the period subsequent to Plaintiffs' purchase of Unit 2.

     140.         The owners of Units 1 and 4 should also be directed to permanently remove their

        gas fired barbecue units respectively from their patio and roof terrace and not to restore

        same, and all common spaces used by the owners of Units 1, 3 and/or 4 should be

        vacated forthwith and their future use determined in accord with the Building's governing

        documents. The owners of Unit 3 should be directed to remove their deck at their cost

        and not to install a replacement until plans and permits for same are first prepared, filed

        and approved. Defendants should also be made to be personally liable for any fines and

        the curing of any violations issued by any governmental agency with respect to the

       Building. Breslin and Avera should also be made to restore Unit 1 to lawful Code status.

    141.          By virtue of the foregoing Plaintiffs and each of them have suffered personal

       injuries and other compensatory damages, including as well for the pain and suffering

       they have each sustained, for which they should be compensated by Defendants and each

       of them. In addition, punitive damages should be assessed against Defendants.

                                    AS A SIXTH CAUSE OF ACTION
                                  DEFENDANTS COMMITTED WASTE


                                                   31
Case 1:19-cv-03569-MKB-VMS Document 1 Filed 06/17/19 Page 32 of 35 PageID #: 32




     142.          Plaintiffs repeat paragraphs 1 through 95, inclusive, of this Complaint.

     143.          Defendants have committed, and are committing, waste, inter alia, by their

           neglect of the physical condition of the Building; by their negligent and/or deliberate

           refusal to maintain the Building; and by their failure or deliberate unwillingness to fully

           ascertain the nature of, and to repair, its problems stemming from the deterioration of the

           Building; and by their negligent and/or deliberate allowance of water leaks and the

           defective installation of the deck appurtenant to Unit 3 to undercut the structural integrity

           and safety of the Building; and by allowing Unit 2 to be rendered uninhabitable.

     144.         By virtue of Defendants' actions, as aforesaid, Plaintiffs have sustained and are

           sustaining damages for which they should be compensated by Defendants and each of

        them. The owners of Unit 3 should be directed to remove their deck at their cost and not

        to install a replacement until plans and permits for same are first prepared, filed and

        approved. Defendants should also be made to pay all of the fines, violations, costs and

        expenses related to bringing the Building to a condition that it, and Unit 2, are

        structurally sound, free ofleaks, safe and inhabitable.

                                 AS A SEVENTH CAUSE OF ACTION
                              BREACH OF CONTRACT BY DEFENDANTS

    145.          Plaintiffs repeat paragraphs 1 through 95, inclusive, of this Complaint.

    146.          By virtues of their actions, as set forth in this Complaint, Defendants, without

       cause of justification therefore, breached the terms of the Declaration and Bylaws of the

       Condominium and the Board and their obligations to Plaintiffs.

    147.          Plaintiffs have fully performed all their obligations under the Declaration and

       Bylaws of the Condominium and the Board.



                                                   32
Case 1:19-cv-03569-MKB-VMS Document 1 Filed 06/17/19 Page 33 of 35 PageID #: 33



     148.       By virtue of the foregoing Plaintiffs have sustained damages for which

        Defendants and each of them should be made to pay Plaintiffs and amount equal to their

        direct and consequential damages in an amount determined by the Court. The owners of

        Unit 3 should be directed to remove their deck at their cost and not to install a

        replacement until plans and permits for same are first prepared, filed and approved.

               WHEREFORE Plaintiffs request the entry of judgment in their favor and against

        Defendants and each of them as follows:

            a. Awarding Nenov actual, compensatory and punitive damages in an amount to be

               determined after trial on account of Defendants' violation of the ADA, the Act

               and the City Law;

            b. Awarding Plaintiffs actual, compensatory and punitive damages in an amount to

               be determined after trial;

            c. Granting Plaintiffs temporary, preliminary and permanent injunctive relief against

               Defendants as follows:

                     (i)    appointing a receiver to act for and in the place of Defendants,

                            together with Plaintiffs, and for the receiver to act together to

                            immediately develop and implement a plan to restore the Building:

                            so that it conforms to legal requirements, stops water from leaking

                            into and damaging the Building, insures that the Building is not in

                            danger of collapse, makes common areas accessible, and otherwise

                            provides for Plaintiffs to have equal services and safety in the

                            Building;

                    (ii)    directing Defendants, and each of them to immediately stop



                                                33
Case 1:19-cv-03569-MKB-VMS Document 1 Filed 06/17/19 Page 34 of 35 PageID #: 34



                           discriminating against Nenov because of her disability and to engage

                           in an interactive process with Nenov regarding needed reasonable

                          accommodations;

                  (iii)   directing the Board to require the owners of Unit 1 to immediately

                          bring their Unit into compliance with the Building code, to

                          immediately remove their personal belongings from the common

                          area of the cellar and from the cellar closet that is beneath their

                          stairway and which opens into the common area, and not to use a gas

                          grill in their garden;

                  (iv)    directing Defendants to cause Kirsten and Richard Purtich to remove

                          the deck appurtenant to their Unit, at their expense or at Defendants'

                          expense, and not to install a new deck until such time as remedial

                          work has been done to the Building and then after plans are filed,

                          and approved and assurances are in place to inspect the work as it is

                          being done and then upon completion;

                 (v)      directing Defendants to pay the full amount of all fines and penalties

                          that may be charged in connection with matters related herein and

                          which pertain to any Building violations, failures to file plans and

                          have them approved, improper storage of things within the Building,

                          improper use of gas barbecue grills, and failures to maintain the

                          Building in a safe and lawful manner;

                 (vi)     directing Defendants to pay, and hold Plaintiffs and the Building's

                          accounts harmless from, all monies owed to Kalbitzer and/or Len's



                                              34
Case 1:19-cv-03569-MKB-VMS Document 1 Filed 06/17/19 Page 35 of 35 PageID #: 35



                              father-in-law's law firm for the period of time running from when

                              Kalbitzer first became involved with the proposed purchase of Unit 2

                              by Plaintiffs and running to the end of her retainer by Defendants;

                     (vii)    directing Defendants to stop breaching their fiduciary duties and

                              engaging in self-dealing and to observe the requirements of the

                              Declaration and the Bylaws; and

                     (viii)   directing that Plaintiffs have no obligation to pay common charges

                              until such time as their Unit is habitable and the Building is safe and

                              requiring Defendants to credit back to Plaintiffs an amount equal to

                              what they paid as common charges since their purchase of Unit 2;

           d. Granting Plaintiffs all of the foregoing together with interest, costs and attorneys

               fees where provided for by law together with such other and further relief as this

               Court may deem appropriate.

                                    JURY TRIAL DEMAND

       Plaintiffs demand a trial by jury on all issues so triable.

          Date: New York, NY
                Junel7,2019
                                                               Yours, etc.

                                                               Pedowitz & Meister, LLP




                                                              260 Madison Ave., 17th Fl.
                                                              New York, NY 10016
                                                              212-403-7321
                                                              pedowitz@pedowitzmeister.com
                                                              Attorneys for Plaintiffs




                                                 35
